PER CURIAM.
Gabor F. Gabriel (“Gabriel”) appeals an award of attorney’s fees made to Disney Cruise Line (“DCL”), under the offer of judgment statute, following entry of final judgment in favor of DCL. See § 768.79, Fla. Stat. (2011); Fla. R. Civ. P. 1.442. We reverse.
Gabriel filed the underlying action against DCL after he sustained injuries while employed aboard a DCL vessel. His complaint asserted maritime claims for Jones Act negligence, unseaworthiness, and maintenance and cure. The trial court entered final judgment in favor of DCL on all claims, and Gabriel appealed. While the appeal was pending, the trial court awarded DCL attorneys’ fees of $36,868.92 and costs of $8,002.67, for prevailing on all of Gabriel’s maritime claims. The fees were based on an offer of judgment made by DCL in the amount of $5,000 to settle all claims. The fee award was separately appealed and is now before this Court.
In the companion case, this Court reversed the final summary judgment entered on Gabriel’s claim for maintenance and cure, but affirmed with respect to the three remaining claims. See Gabriel v. Disney Cruise Line, 93 So.3d 1121 (Fla. 5th DCA 2012). The ruling in the companion case controls this case. Because of the outstanding claim, DCL’s claim for fees and costs is premature. See Saye v. Pieschacon, 750 So.2d 759 (Fla. 1st DCA 2000). Our resolution of this case relieves us of the need to determine whether fees can be *1290awarded in maritime actions under the offer of judgment statute.
REVERSED.
ORFINGER, C.J., PALMER and BERGER, JJ., concur.